Title: To Benjamin Franklin from Samuel Martin, 14 March 1778
From: Martin, Samuel
To: Franklin, Benjamin


Sir
Whitehaven 14th March 1778
I hope the time is not at any great distance, when I may Shake of my Gouty foot and make you a Visit. Till that happy event Comes round I must pray leave to referr you to the bearer Mr. Nathl Dowse for all particulars relative me and mine as well as touching Himself. I am with Respect Sir, Your most Obedient Humble Servant
Saml: Martin
Benjamen Franklynn Esqr. Paris
 
Notation: S. Martin March 14 78 Whitehaven
